Citation Nr: 1200919	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  05-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for HIV. 

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hepatitis C and HIV. 

In a June 2007 decision, the Board denied the Veteran's claims.  The Veteran appealed the decision denying the claims to the United States Court of Appeals for Veterans Claims.  In an October 2008 Order, the Court remanded the claims to the Board for readjudication in accordance with a Joint Motion for Remand.  In September 2009, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the decision to the Court.  In a March 2011 Order, the Court vacated and remanded the Board's September 2009 decision for compliance with the instructions in a Joint Motion for Remand.

Following the issuance of the most recent supplemental statement of the case, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304 .


FINDINGS OF FACT

1.  The Veteran's hepatitis C first manifested many years after his separation from service. 

2.  The Veteran acquired hepatitis C as a result of intravenous drug use. 

3.  The Veteran's HIV first manifested many years after his separation from service. 

4.  The Veteran acquired HIV as a result of intravenous drug use. 

5.  The Veteran's intravenous drug use was a result of the Veteran's own willful misconduct and was not a result of service-connected disabilities. 


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is barred as a matter of law.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2011). 
 
2.  Service connection for HIV is barred as a matter of law.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2011). 


Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2002, November 2002, and November 2005.
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided and the record does not otherwise show such prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2005 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim.  After a review of the record, the Board finds that an examination is not necessary.  While the Veteran's post-service treatment records indicate that the Veteran has a current diagnosis of hepatitis C and HIV, an examination is only required when there is a current disability and evidence of an in-service event, injury, or disease.  Implicit in that requirement is that the event, injury, or disease must have occurred in the line of duty.  However, as the Board has concluded that the Veteran's hepatitis C and HIV was incurred as a result of intravenous drug use and therefore willful misconduct, the incurrence is not considered to be in the line of duty.  To the extent that the Veteran asserts that in-service drug use did not constitute willful misconduct as he used drugs to treat service-connected otitis media, the Board finds that the Veteran's statements are contradictory and not credible.  Therefore, the Board finds that remand for an examination to consider those statements, or medical opinions based on the Veteran's lay assertions, is unnecessary because those statements are found by the Board, as a finder of fact, to lack credibility.  In the absence of competent credible evidence suggesting an association between hepatitis C and HIV and any other risk factor in service, except for legally disqualifying drug abuse, the Board finds no possible association with service, and VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. §§ 3.1(n), 3.159(c)(4), 3.301 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran contends that he is entitled to service connection for hepatitis C and HIV contracted as a result of intravenous drug use during service.  In essence, he argues that his intravenous drug use during service did not amount to willful misconduct because his intravenous drug use was for therapeutic purposes to treat pain in his ears related to his service-connected otitis media.   

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

No compensation shall be paid, however, if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 1110  (West 2002).  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user. Drug abuse is the use of illegal drugs or the intentional use of prescription or non-prescription drugs (including prescription drugs that are illegally or illicitly obtained) for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301  (2011). 

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)  (2011).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2011).  

The Board notes that where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3) (2011).

A grant of direct service connection is prohibited for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  38 U.S.C.A. § 105(a) (West 2002); Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service-connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection for those disabilities, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Service connection requires (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran's service medical records are negative for a diagnosis of either hepatitis C or HIV.  They do, however, demonstrate intravenous drug use.  Additionally, although the initial records of diagnosis of hepatitis C and HIV are not contained in the claims file, the record shows that the Veteran was first diagnosed with hepatitis C and HIV in approximately 1994, after he complained of a prolonged period of "flu-like" symptoms.  He has received treatment for both viruses since that time.  The Veteran asserts that while he was not diagnosed with hepatitis C or HIV until 1994, both of those disorders were contracted as a result of intravenous drug use during service.  The Veteran additionally contends that his intravenous drug use was intended to dull the pain associated with otitis media, for which he was subsequently service-connected.  Finally, he asserts that because his intravenous drug use was related to a disability for which he was later granted service connection, his intravenous drug use cannot be considered willful misconduct, and that he is therefore entitled to service connection for hepatitis C and HIV. 

In a statement in support of his claim received in December 2002, the Veteran reported onset of drug use in service and stated that he stopped using drugs during service following the death of his brother.  He related his in-service drug use to mental stress form witnessing two suicides and a finger injury during active duty.  Beginning in statements dated after 2003, the Veteran asserted he used intravenous drugs during service to treat the pain in his ears related to otitis media.  

Consistent with the Veteran's contentions, in a July 2003 statement, the Veteran's private physician stated that the Veteran "most certainly contracted" hepatitis C and HIV as a result of intravenous drug use during service.  The physician noted that the Veteran had ear problems in service.  The physician also noted the Veteran's report of heroin use to treat his ear pain.  In May 2009 the Veteran submitted an opinion from an independent medical examiner who also found that the Veteran more likely than not contracted hepatitis C and HIV as a result of in-service intravenous drug use.  The examiner noted the Veteran's history of ear problems in service.  Reportedly, the Veteran sought treatment for his symptoms in service and found it to be ineffective, therefore he self-medicated with crystal meth and heroin, both snorted and intravenously.  Allegedly, he stopped using drugs after he returned to the United States and underwent ear surgery while still in active duty.  The examiner stated that the Veteran's account of medical and drug use history was very credible.

Both, the July 2003 and May 2009 medical opinions associated the Veteran's HIV and hepatitis C with intravenous drug use in service and noted the Veteran's history of ear problems during active duty.  While neither physician opined that in-service illegal drug use was the result of otitis media, the examiner in May 2009 found the Veteran's report of self-medicating with crystal meth and heroin to be credible.  The Board notes that those opinions were based upon history reported by the Veteran regarding the nature of his drug use in service.  A bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board is not bound to accept medical opinions that are based on history supplied by the veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Therefore, the question that remains before the Board is whether the Veteran's intravenous drug use during service, as reported by the Veteran, amounted to willful misconduct.  There remains also the question of whether the Veteran's current contention that he abused drugs due to his ear pain from otitis is credible. 

The Board has weighed statements made by the Veteran as to nature of his drug use in service and finds the current recollections and statements made in connection with a claims for benefits to be of lesser probative value.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Veteran contends that his intravenous drug use during service did not amount to willful misconduct because he resorted to intravenous drug use only as a result of intense pain in his ears related to protracted serous otitis media.  Indeed, the Veteran's service medical records demonstrate numerous entries related to ear pain and otitis media.  Nevertheless, the Board is not persuaded by the Veteran's argument.  Despite the Veteran's prolonged otitis media infection in service, the Board concludes that a reasonable person would have sought a legal method of treating the pain associated with his infection, and that his resort to drug abuse as a method of alleviating pain is not credible and was willful misconduct.  Furthermore, the Veteran did not initially attribute his drug abuse to ear pain, but to other factors.  The change in his account of his reasons for abusing drugs creates serious issues with the credibility of his assertions.

The Veteran's service records show that in February 1972 he reported a past history of heroin and LSD abuse.  He stated that he had experienced a flashback two days earlier and was afraid that he would return to his drug habit.  His last reported abuse of heroin was in August 1971, and his last reported use of LSD was one week ago.  Physical examination revealed no abnormalities.  The provisional diagnosis was "drug abuse, trying sincerely."  There is no indication that the Veteran at that time related his history of drug abuse to ear pain.  The Veteran was first diagnosed with serous otitis media five days later.  He stated that he had had a cold and sore throat for approximately one week.  Physical examination revealed findings consistent with middle ear infection.  The Veteran was again seen in March 1972 for otitis media.  He did not report any drug use related to pain associated with his ear infection.  Records dated in May 1972 show that the Veteran reported a history of heroin and LSD abuse in February 1972.  In December 1972, the Veteran was seen on two occasions for recurrent otitis media.  In March 1973, the Veteran was evaluated for a "drug problem."  He described a history of multiple drug uses, with continued regular intranasal use of dope and "grooving on many drugs."  The impression was "drug abuse."  

The Veteran's service records clearly indicate that he was assessed with "drug abuse" on two occasions, and that he freely admitted a history of drug abuse in service.  His service records also show that he reported that he was trying to quit, indicating that his use of drugs was not isolated or infrequent, but rather amounted to dependency.  The frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2011).  Service connection is not permitted for any disability related to willful misconduct in service.  Accordingly, service connection for hepatitis C and HIV, secondary to in-service drug addiction, is precluded by law. 

Even if the Veteran's drug abuse in service had not amounted to willful misconduct, his service records do not corroborate his contentions that his drug abuse was intended to dull the pain associated with serous otitis media.  The Veteran reported a history of drug abuse in February 1972, prior to his initial serous otitis media infection, and next in March 1973.  In no record of treatment for otitis media did the Veteran report resorting to illegal drugs in effort to alleviate ear pain.  That omission is significant, as it casts doubt on the credibility of the Veteran's testimony regarding his resort to drug use as a means of self-medicating.  It is clear from his service medical records as a whole that the Veteran did not attempt to hide his drug abuse.  However, no statement that the drug use was due to ear pain was recorded in the records.

Additionally, post-service statements made in relation to treatment and in connection with the current claims are internally inconsistent.  After service, in a statement in support of his claim in December 2002, the Veteran reported onset of drug use in service and stated that he stopped using drugs during service following the death of his brother.  He related his in-service drug use to mental stress form witnessing two suicides and a finger injury in service, but did not relate the drug abuse to ear problems.  It was not until after 2003, following the initial denial of his claims, that the Veteran asserted he used intravenous drugs during service to treat the pain in his ears related to otitis media.

The Board does not question the conclusions of the Veteran's physicians that he more likely than not contracted hepatitis C and HIV as a result of in-service drug use.  However, because the Veteran's testimony regarding his resort to drug abuse as a means of coping with ear pain is internally inconsistent and not credible, the Board concludes that even if his drug abuse had not been considered to have been willful misconduct, service connection for hepatitis C and HIV would still not have been warranted.  The limited credibility of the Veteran's testimony regarding the relationship between the ear pain and the drug abuse does not allow for a finding that it is as likely as not that the Veteran resorted to drug abuse as a result of his recurrent ear infections.  To the extent that the private opinions may associate the Veteran's in-service drug use with ear pain, the Board finds those opinions are not probative and may not be relied upon in adjudicating the matter.  The record contradicts the credibility of the Veteran's report as provided to those physicians.  The facts relied upon by the physicians to form the basis of the opinions is found to be not credible by the Board.  Therefore, the opinions are of little probative value. 
In short, the Board, as the finder of fact in this case, finds the Veteran's current contention that he abused drugs in order to deal with ear pain from a service-connected disability to be not credible.  The Veteran changed his assertions regarding the cause of his drug abuse in furtherance of a claim for benefits.  However, the Veteran previously asserted no connection between any ear pain and his drug abuse.  Therefore, because of the contradictory and internally inconsistent nature of the Veteran's claims, the Board finds that they are unreliable and he is an unreliable historian.  Because his assertions are unreliable, any medical opinion based on those assertions is also unreliable.  In addition, remand for an additional medical opinion is unnecessary, because the examination would rely upon assertions that the Board, as a finder of fact, has found not credible.

The Board finds that the Veteran's in-service intravenous drug use was willful misconduct.  His post-service drug use was also willful misconduct and service connection for disability resulting therefrom is barred by law.  Therefore, service connection cannot be granted for the resulting disabilities incurred due to in-service and post-service intravenous drug use.  There is no competent medical evidence of record attributing the Veteran's HIV and hepatitis C to any causation other than intravenous drug use, which the Board has found to be willful misconduct. 

In sum, the facts in this case preclude the granting of benefits for disabilities which result from the Veteran's abuse of intravenous drugs, regardless of whether the abuse occurred or originated in service.  The preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for hepatitis C is denied. 

Service connection for HIV is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


